Citation Nr: 1719695	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  05-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by blackouts.

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for aortic valve replacement (also claimed as heart disease), including as due to a service connected disability or herbicide exposure.

4.  Entitlement to special monthly compensation based on aid and attendance/housebound status.

5.  Entitlement to a special home adaptation grant.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969 in the U.S. Army and from May 1972 to October 1973 in the U.S. Coast Guard.  Because the Veteran is considered incompetent for purposes of VA disability compensation, the Appellant (his sister) was appointed as his fiduciary.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina, which denied, in pertinent part, the Veteran's claims of entitlement to service connection for a disability manifested by blackouts and for headaches.  

In September 2009, the Board remanded those matters to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  

In September 2012, the Board denied the Veteran's claim of entitlement to service connection for a disability manifested by blackouts and remanded the issue of entitlement to service connection for headaches for additional development.  The Veteran appealed the Board's denial of entitlement to service connection for a disability manifested by blackouts to the United States Court of Appeals for Veterans Claims (Court) in October 2012.

In a September 2013 rating decision, the Winston-Salem RO essentially reopened the Veteran's previously denied claim of entitlement to service connection for aortic valve replacement (also claimed as heart disease), including as due to a service-connected disability or in-service herbicide exposure, and denied this claim on the merits.  The RO also denied the Veteran's claims for a special home adaptation grant and for special monthly compensation (SMC) based on the need for the aid and attendance of another person/housebound status.  

The Board observes that, in an August 2010 rating decision, the RO denied the Veteran's petition to a reopen a previously denied claim of entitlement to service connection for aortic valve replacement (also claimed as heart disease), including as due to a service connected disability or in-service herbicide exposure.  The Veteran did not appeal this decision, and it became final.  See 38 USCA § 7104 (West 2014).  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v Brown, 83 F 3d 1380 (Fed Cir 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for aortic valve replacement (also claimed as heart disease), including as due to a service-connected disability or in service herbicide exposure, is as stated on the title page.

In a January 2014 memorandum decision, the Court vacated and remanded that part of the Board's September 2012 decision that denied service connection for a disability manifested by blackouts.

In September 2014, the Board remanded the issues above for development of the record.

In October 2016, the Board again remanded the appeal to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  However, in written correspondence received by VA in December 2016, the Veteran requested that his hearing be canceled and that his appeal be forwarded to the Board.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for aortic valve replacement (also claimed as heart disease) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent medical evidence of a disability manifested by blackouts.

2.  Headaches were not manifest in service and are unrelated to service; a headache disability was not manifest within one year of separation from service.

3.  The Veteran does not have a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or; (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

4.  The Veteran is not shown to be blind, or nearly blind, or institutionalized in a nursing home on account of service-connected physical or mental incapacity; his service-connected disabilities are not shown to render him unable to care for most of his daily personal needs without regular assistance from others or to protect himself from the hazards and dangers of his daily environment.


CONCLUSIONS OF LAW

1.  A disability manifested by blackouts was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2016).

2.  A headache disability was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The eligibility criteria for specially adapted housing have not been met. 38 U.S.C.A. §§ 2101 (a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.809 (2016).

4.  The requirements for special monthly compensation based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was notified of the evidence necessary to support his claims of entitlement to service connection for blackouts and headaches in correspondence dated in May and August 2004.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  In March 2006, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  

A March 2013 letter explained the evidence necessary to support the claim of entitlement to a special home adaptation grant, and a June 2013 letter advised the Veteran of the evidence necessary to qualify for SMC.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been associated with the electronic claims file.  VA examinations have been conducted, and the Board finds that they are adequate for the purpose of deciding relevant claims, as they were performed by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings and conclusions.    

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence of diseases of the central nervous system (e.g., headaches) may be presumed if manifested to a compensable degree within a year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Blackouts

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a disability characterized by blackouts.  On Army separation examination in April 1969, the Veteran was neurologically normal.  He denied periods of unconsciousness.  He was deemed qualified for separation.  On enlistment examination in April 1972, the Veteran denied periods of unconsciousness.  He was found to be neurologically normal.  On air crewman candidate examination in October 1972, the Veteran was neurologically normal.  An August 1973 psychiatric consultation record indicates the Veteran's report that he did very well during his Army service from 1966 to 1969, and that he had worked successfully following Army service.  An August 1973 discharge summary indicates that the Veteran's past medical history was unremarkable.  Neurologic examination was grossly intact.  

In February 2001, the Veteran reported a history of recent syncopal episodes.  In October 2001, a VA psychiatrist noted that laboratory studies and a CT of the brain were essentially within normal limits.  

During a VA psychiatric examination in March 2004, the examiner noted that the Veteran's past medical history was significant for gastroesophageal reflux disease and tinnitus but otherwise no major medical issues.  

A June 2006 VA audiology consultation report indicates that the Veteran endorsed dizziness and headache when standing up.  He reported that during service in Korea, a bomb was thrown in to a tunnel he was in, and he experienced a concussion.  

A February 2007 VA record notes the Veteran's report of dizziness and nearly passing out.  Past medical history was noted to be negative.  Examination revealed that the Veteran was alert and oriented with no focal deficits.  

In August 2010, the Veteran reported that he was weak and tired all of the time.  He indicated that he had fallen numerous times in the previous year, due to lightheadedness and dizziness.  

On VA general medical examination in July 2011, the Veteran reported frequent near-syncopal episodes where it felt like he was asleep.  

On VA seizure disorders examination in October 2015, the Veteran's history was reviewed and recited.  The examiner concluded that there was no medical condition to explain his claimed blackouts.  He noted the Veteran's report that blackouts began after he suffered from heat stroke while in Vietnam, and then when he arrived in Korea, and that they had continued to the present.  The Veteran explained that he underwent Special Forces training in 1964 and that this is where he sustained heat stroke; he noted that he had blackouts four or five times per week during that training.  He reported that he called firefights in Vietnam, and was there for 12 months.  He indicated that he had weekly blackouts during that time.  The examiner concluded that the Veteran's description was not consistent during the interview, noting that he initially he stated that he had blackouts which were due to his mental health issues and would only experience then when thinking about Vietnam.  He noted the Veteran's report of having thoughts of the war which would lead to symptoms of headache and blackout, preceded by nausea, and seeing black spots.  The Veteran related that he would lie down, his symptoms would ease over a few hours, but if he did not rest, the symptoms would worsen and he would black out.  He then described spontaneous blackouts, giving examples of blackouts while eating and sudden losses of consciousness when he would wake up on the floor.  The examiner noted that the Veteran also described having control over his blackouts, noting that he did not want to lose his driver's license so he had learned to feel them coming on and could pull off the road and sleep it off.  The examiner pointed out that earlier in the interview, the Veteran had insisted his blackouts were sudden and uncontrolled without aura. The Veteran stated that he experienced his reported symptoms prior to his enlistment in the Coast Guard, but did not disclose them for fear that he would not be allowed to enlist.  The examiner concluded that the Veteran's statements regarding blackout and associated headaches appeared to be inconsistent and unreliable.

Having carefully reviewed the record, the Board has concluded that service connection is not warranted for the claimed disability characterized by blackouts.  In this regard, there is no competent medical evidence of this claimed disability during service, in the years following service, or currently.  While the Veteran has reported that this claimed disability began in service, there has been no medical diagnosis rendered with regard to a disability manifested by blackouts.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board acknowledges the Veteran's contention that he has symptoms he describes as blackouts; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has a disability manifested by blackouts that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disability manifested by blackouts, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Headaches

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a disability characterized by headaches.  On Army separation examination in April 1969, the Veteran was neurologically normal.  He denied frequent or severe headaches.  He was deemed qualified for separation.  On enlistment examination in April 1972, the Veteran denied frequent or severe headaches.  He was found to be neurologically normal.  On air crewman candidate examination in October 1972, the Veteran was neurologically normal.  An August 1973 psychiatric consultation record indicates the Veteran's report that he did very well during his Army service from 1966 to 1969, and that he had worked successfully following Army service.  An April 1973 record notes the Veteran's complaint of dizziness and headache.  An August 1973 discharge summary indicates that the Veteran's past medical history was unremarkable.  Neurologic examination was grossly intact.  

In February 2001, the Veteran complained to a VA psychiatrist of headache.  In October 2001, a VA psychiatrist noted that laboratory studies and a CT of the brain were essentially within normal limits.  

During a VA psychiatric examination in March 2004, the examiner noted that the Veteran's past medical history was significant for gastroesophageal reflux disease and tinnitus but otherwise no major medical issues.  

A June 2006 VA audiology consultation report indicates that the Veteran endorsed dizziness and headache when standing up.  He reported that during service in Korea, a bomb was thrown in to a tunnel he was in, and he experienced a concussion.  A June 2006 VA otolaryngology record notes the Veteran's report of visual aura headache and nausea episodes.  

A February 2007 VA gastroenterology consultation report indicates a medical history significant for migraine headache.  

In May 2010, he complained of frequent headaches with blurred vision.  He stated that those symptoms began one year previously.  The provider noted a history of migraine variants without mention of intractable migraine.  On VA ophthalmology examination in June 2010, the Veteran reported headaches with blurring and shimmery lights prior to onset.  A history of migraine is noted in a December 2010 treatment note.  

On VA general medical examination in July 2011, the Veteran reported gradual onset of headaches in May 1966, due to multiple factors, including being shot twice in the neck while in Vietnam, and due to psychological factors including being raped during service.  

On VA examination in October 2015, the examiner concluded that, in spite of the Veteran's report of daily headaches, the examination did not find sufficient evidence to establish a current headache condition.  He noted the Veteran's report of having severe almost daily headaches through his entire active duty service, and that his headaches continued with the same severity to the current day.  He acknowledged the Veteran's report that he experienced daily headaches, with the onset of each headache consisting of glazing over the eyes and pain located at the bilateral temporal regions and progressing to the bilateral frontal regions.  He concluded that the Veteran's report that a headache condition originated during active service was not supported by the available medical documentation.  He noted that a March 2006 problem list entry included migraine headaches but that the associated medical record did not contain an assessment of migraine headache diagnosis or a treatment plan for headaches.  The examiner noted that this record indicated that the Veteran mentioned some episodes of visual disturbances followed by nausea.  The examiner also noted that an otolaryngology specialist commented that the Veteran's reported symptoms not unlike classic migraine, but that no diagnosis of a headache condition was established at that time.  He also pointed out that the 2011 VA examiner diagnosed Veteran with tension headaches, but that the Veteran was seen by Biloxi VA from June 2013 through June 2014 and that no problem list entry was found for a headache condition.  He indicated that the Veteran mentioned to a provider that he occasionally got headaches and took Tylenol with good results, but that the active problem list at home based primary case at Biloxi VA did not list a headache condition.  He concluded that all references to headaches during active service were acute conditions which did not persist and did not represent the nexus of a headache condition which existed currently.  He noted that a VA primary care provider documented in a problem list a diagnosis of migraine headache, but that such was not substantiated by the associated medical care note, that no diagnosis of migraine was provided in the assessment section of the note, and that and no relevant treatment plan was referenced.  He pointed out that several weeks later, an ENT specialist commented on symptoms which might be related to migraine, but that there were no other references to the diagnosis or treatment of migraine headache in the medical records.  He acknowledged that a VA examiner had assessed tension headaches, but that a tension headache diagnosis was not found elsewhere in the medical records to substantiate a chronic tension headache condition.  He concluded that the Veteran's current description of severe 10/10 headaches which was claimed to have been present since active duty was not supported by the medical records.  He noted the Veteran's report of having occasional headaches to a VA provider in January 2014, but that such was not consistent with the Veteran's statements in the claims file provided in support of the claim and during the current interview.  The examiner also noted that the Veteran had also described his headaches to be intertwined with "blackouts," but that the Veteran was not found to have a medical condition to explain his complaints of "blackouts."  In summary, the examiner indicated that the Veteran reported significant headache complaints which were not reflected in the medical records.  He concluded that the recent medical records did not support a persistent chronic headache condition.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed headaches.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service complaint of headache found in the current record dates to 2001; therefore, presumptive service connection for a disease of the central nervous system is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, no abnormal findings suggestive of a headache disability were documented during service, and the initial complaint of headache documented in the record dates to many years following the Veteran's 1973 separation from service.  The Board finds that any statements as to continuity of symptoms since service are outweighed by the contemporaneous records which do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

The Board also notes that the 2015 VA examiner concluded that the claimed headaches were unrelated to service, and that a persistent chronic headache condition was not shown.  This examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  In assigning high probative value to the VA examiner's opinion, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.     

To the extent that the Veteran asserts that he has a headache disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates complaints of headaches, it does not contain reliable evidence which relates this claimed disability to any incident of service.  

For these reasons, the Board concludes that the claims of entitlement to service connection for headaches must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Special Monthly Compensation

The Veteran contends that he is eligible for special monthly compensation (SMC). SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350(b) (2016). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2016). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

On VA examination in January 2013, the Veteran reported that he was unable to prepare his own meals or feed himself.  He reported that he required assistance with bathing and tending to his hygiene needs.  He indicated that paralysis restricted his activities and functions.  He stated that he had bowel and bladder incontinence problems.  The examiner noted that the Veteran had poor balance and used a motorized chair for mobility.  He further noted that the Veteran was able to drive himself to the VA Medical Center, about 90 miles one way, and that he was also able to go to the grocery store and shop using his scooter.  

The Board initially notes that the Veteran does not meet the criteria for special monthly compensation at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.  The Board notes that service connection is currently in effect for PTSD, rated as 100 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  In addition, the evidence of record does not demonstrate that the Veteran is unable to engage in activities outside of his home.  Indeed, the January 2013 examination report indicates that the Veteran is able to attend VA treatment appointments and maintenance activities such as shopping for food. 

Additionally, the Board notes that evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) set forth above. 

In this regard, the medical evidence does not demonstrate that the Veteran requires regular aid and attendance due to his service-connected disabilities.  The evidence does not show that the Veteran is permanently bedridden, or so helpless as to be in need of regular aid and attendance due to service-connected disability.  Indeed, as indicated above, the Veteran can perform activities of daily living, though reportedly with difficulty.  Moreover, while the Veteran asserts that he is unable to prepare meals and feed himself, he indicates that this is due to paralysis rather than one of his service-connected disabilities.  

In sum, the competent evidence of record does not indicate that the Veteran's service-connected disabilities prevent him from performing any activities of daily living.  The Veteran has not provided or identified any evidence to the contrary.  See 38 U.S.C.A. § 5107(a).  Based on the foregoing, the Board finds that the claim for SMC based on aid and attendance or housebound status must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert.

Special Home Adaptation Grant

Specially adapted housing is available to a Veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or; (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

In this case, service connection is in effect PTSD, rated at 100 percent disabling; bilateral hearing loss disability, rated as noncompensably disabling; and tinnitus, rated as 10 percent disabling.  

After a review of the record, the Board finds that the criteria for specially adapted housing are not met.  Here, the Veteran does not have service-connected disability that results in the loss, or loss of use, of either or both lower or upper extremities.  Moreover, there is no assertion of the presence of full thickness or subdermal burns resulting in contractures as specified under 38 C.F.R. § 3.809(6).  The remaining criteria specify the anatomical loss or loss of use of one or more extremities.  The Veteran has no service-connected disability resulting in the loss or loss of use of an extremity.  

In sum, the Board finds that the criteria requisite for a grant of specially adapted housing are not met and the benefit sought on appeal is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a disability manifested by blackouts is denied.

Entitlement to service connection for headaches is denied.

Entitlement to special monthly compensation based on aid and attendance/housebound status is denied.

Entitlement to a special home adaptation grant is denied.

REMAND

In the September 2014 remand, the Board directed that a statement of the case be issued on the matter of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for aortic valve replacement (also claimed as heart disease).  While a statement of the case was issued in June 2015, the AOJ addressed the merits of the service connection claim rather than the petition to reopen the claim.  The Board finds that it cannot address the Veteran's petition to reopen prior to his being fully advised by the AOJ of the bases for the previous final denial and the evidence necessary to support his petition to reopen.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issue of whether new and material evidence has been received to reopen a claim of service connection for aortic valve replacement (also claimed as heart disease).  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


